MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioner Cirilo Salazar-Hernandez’s application for cancellation of removal.
A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s decision that petitioner failed to establish the statutory requirement of good moral character because petitioner failed to show that he served fewer than 180 days in the aggregate for all criminal offenses. 8 U.S.C. §§ 1101(f)(7), 1229b(b)(l)(B). Substantial evidence and petitioner’s own concessions support the finding that petitioner served in the aggregate more than 180 days for various convictions. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.